Order entered April 17, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00868-CV

                              BRIGETTA D’OLIVIO, Appellant

                                                V.

                                     GREG FOX, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-05606

                                            ORDER
       We REINSTATE this appeal.

       By order dated March 11, 2019, we abated this appeal and ordered the trial court to

conduct a hearing, within thirty days, and make written findings concerning the accuracy of the

record. We further ordered Felicia Pitre, Dallas County District Clerk, to file, within forty days,

a supplemental clerk’s record containing the trial court’s written findings and all documents

requested by appellant the trial court found available. Before the Court is the April 15, 2019

letter from the Honorable Gena Slaughter, Presiding Judge of the 191st Judicial District Court,

requesting clarification of the due date for the trial court’s written findings. The supplemental

clerk’s record with the trial court’s written findings is due Monday, April 22, 2019.
        We DIRECT the Clerk of this Court to send a copy of this order to Judge Slaughter; Ms.

Pitre; and all parties.

        We again ABATE this appeal to allow the trial court to comply with this Court’s March

11, 2019 order.

                                                   /s/    ERIN A. NOWELL
                                                          JUSTICE